Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08 July 2021 has been entered.
 
Response to Arguments
Applicant’s arguments regarding the rejections of record under 35 U.S.C. 103 over Yoshida (US 2014/0127579 A1) in view of Matsumoto (US 2019/0067698 A1) have been fully considered and are persuasive. As indicated in the interview on 23 June 2021, the amendments to the independent claims overcome this rejection. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Qiao (US 2020/0295326 A1), newly cited.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-15, 27 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. The amendments to the independent claims now requiring a repeating unit derived from at least one of monomers represented by the following formulae (a-1) to (a-7), seem to indicate that each of the recited variables are present in each of the formulae by reciting “in Formulae (a-1) to (a-7).” Claim 6, which is now cancelled, formerly included similar limitations, but recited “in the formulae.” The examiner recommends using this language which is fully supported by at least the original claim set.  In the interest of expediting prosecution, the claims will be construed as set forth in the specification as filed.

Claim Rejections - 35 USC § 103
Claims 1-3, 7-15, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US 2014/0127579 A1), of record, in view of Qiao (US 2020/0295326 A1), newly cited.
Regarding Claims 1, 2 and 27, Yoshida teaches a solid electrolyte composition comprising: an inorganic solid electrolyte having conductivity for ions of metal elements belonging to Group I or II of the periodic table (see [0020]-[0026], noting [0020] specifically indicates conductivity of lithium ions, which is a Group I metal); binder particles (see [0025]-[0042] noting that the shell described particularly in [0032] reads on the claimed polymer) having an average particle diameter of 30 to 300 nm (see [0027]), which falls within the claimed range of 10nm or more and 50,000 nm or less, and dispersion medium (non-polar solvent, see [0040]-[0042]), wherein the polymer is an acrylic resin and said acrylic resin includes a repeating unit derived from at least the monomer represented by Formulae (a-1) where L11 represents a hydrocarbon linking group consisting of an alkylene group having 2 carbon atoms, X represents an ether group (-O-), R11 represents an alkyl group (CH3) and R12 represents a substituent –OH group (see [0032] and also the comparison of, for example, polyethyleneglycol (meth)acrylate to instant (a-1) therefore, since Yoshida discloses a monomer including a monomer meeting at least one of the claimed formulae, this aspect of the claim is met by Yoshida.
Yoshida does not teach that the polymer (shell of binder particle described in [0032]) has a mass-average molecular weight of 5,000 or more.
However, Qiao also teaches a binder material used in lithium ion batteries (see [0123] indicating that the anode 110 and the cathode 120 can include binders) including an acrylic resin (poly(methyl methacrylate), PMMA) and further studies the effect of binder molecular weight on impact results (see [0190]). Figures 17A and 17B compare a high molecular weight binder (molecular weight 540,000) with a low molecular weight binder (molecular weight 180,000) in an electrode, and clearly shows that the lower molecular weight binder suffers more cracking when subjected to impact.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to particularly polymerize the binder material of Yoshida with a larger molecular weight, such as 540,000, which falls within the claimed range of Claim 1 of 5,000 or more and the range recited by the instant specification of less than 1,000,000 (see instant [0044]), in order to reduce the potential for cracking on a potential impact to the battery layer containing said polymer binder.
With regard to the polymer binder including a polymer having an SP value of 10.5 cal1/2cm-3/2 or more as in Claim 1, and a repeating unit derived from a monomer having an SP value of 12 cal1/2cm-3/2 or more, the instant specification indicates in [0061] that a preferable monomer specifically includes (meth)acrylic acid ester monomer units, which is the same monomer taught by Yoshida in at least [0032]. Therefore, since there does not seem to be any distinction between the instant claimed binder and that of Yoshida in view of Qiao, it would be expected that the combination of Yoshida and Qiao would have the claimed SP value ranges.
Regarding Claim 3, Yoshida further teaches that a glass transition temperature of the polymer (shell material) is 30°C or lower (see example 7, particularly teaching a Tg difference, Tgc – Tgs, of 133°C where Tgc is 106°C and the rate characteristics and charging/discharging cycle characteristics achieved “A” results in both categories described by [0096] and [0103]; therefore, Tgs corresponding to the claimed binder polymer is 27°C, which falls within the claimed range; see also example 8 where Tgs is 17°C, which also falls within the claimed range and achieved “B” and “C” results in rate characteristics and charging/discharging cycle characteristics described by [0097] and [0105]; both of these examples achieved superior results over the comparative examples 1 and 2, which achieved “D” and “E” results in rate characteristics and charging/discharging cycle characteristics described by [0099] and [0107]).
Regarding Claim 7, Yoshida further teaches that the polymer includes a hydroxyl group (see again for example, polyethyleneglycol (meth)acrylate compared to instant (a-1)).
Regarding Claim 8, Yoshida further teaches that the inorganic solute electrolyte is represented by Formula (1) La1Mb1Pc1Sd1Ae1 (see Thio-LISICON Li3.25Ge0.25P0.75S4) in the formula, L represents Li, M represents Ge, and a1 to e1 represent the compositional ratios among the respective elements and a1:b1:c1:d1:e1 satisfies 3.25:0.25:0.75:4.0:0, which can be rewritten as 4.33:0.33:1:5.33:0, which falls within the claimed range or 1 to 12:0 to 5:1:2 to 12:0 to 10. The examiner notes also that the applicant defines in the instant specification [0032] a combination of at least two raw materials among lithium sulfide (Li2S) and diphosphorus pentasulfide (P2S5) and sulfides of an element represented by M, which is also met by Yoshida in [0021]-[0023].
Regarding Claim 9, Yoshida further teaches that the dispersion medium (non-polar solvent) may be toluene (see [0042]), which is indicated by the instant specification [0097]-[0098]as a preferable dispersion medium having a Clog P value of 2.641, thereby meeting the claim which requires a Clog P value of 1 or more.
Regarding Claim 10, Yoshida further teaches that the dispersion medium is selected from an aromatic component solvent (see [0042] indicating aromatic compounds including toluene, xylene, styrene, ethylbenzene and decalin) and an aliphatic compound solvent (see again [0042] indicating aliphatic compounds including octane).
Regarding Claim 11, Yoshida further teaches an active material capable of intercalating and deintercalating ions of metal elements belonging to Group I or Group II of the periodic table (see [0054]-[0068], particularly [0056] indicating the storing and releasing of lithium ions which is a Group I metal).
Regarding Claim 12, Yoshida further teaches that the active material is a transition metal oxide or a metal oxide (see [0057]).
Regarding Claim 13, Yoshida teaches sheet for an all-solid state secondary battery comprising a film of the solid electrolyte composition according to Claim 1 formed on a base material (see [0046]).
Regarding Claim 14, Yoshida further teaches an electrode sheet for an all-solid state secondary battery comprising: a film of the solid electrolyte composition according to Claim 11 as indicated above formed on a metal foil (see [0063]).
Regarding Claims 15 and 29, Yoshida teaches an all-solid state secondary battery comprising: a positive electrode active material layer, a solid electrolyte layer; and a negative electrode active material layer in this order (see [0017] and [0084]), wherein at least one of the positive electrode active material layer, the solid electrolyte layer and the negative electrode active material layer is a layer including an inorganic solid electrolyte having conductivity for ions of metal elements belonging to Group I or II of the periodic table (see [0020]-[0026], noting [0020] specifically indicates conductivity of lithium ions, which is a Group I metal); and binder particles(see [0025]-[0042] noting that the shell described particularly in [0032] reads on the claimed polymer) having an average particle diameter of 30 to 300 nm (see [0027]), which falls within the claimed range of 10nm or more and 50,000 nm or less, and dispersion medium (non-polar solvent, see [0040]-[0042]), wherein the polymer is an acrylic resin and said acrylic resin includes a repeating unit derived from at least the monomer represented by Formulae (a-1) where L11 represents a hydrocarbon linking group consisting of an alkylene group having 2 carbon atoms, X represents an ether group (-O-), R11 represents an alkyl group (CH3) and R12 represents a substituent –OH group (see [0032] and also the comparison of, for example, polyethyleneglycol (meth)acrylate to instant (a-1) therefore, since Yoshida discloses a monomer including a monomer meeting at least one of the claimed formulae, this aspect of the claim is met by Yoshida.
Yoshida does not teach that the polymer (shell of binder particle described in [0032]) has a mass-average molecular weight of 5,000 or more.
However, Qiao also teaches a binder material used in lithium ion batteries (see [0123] indicating that the anode 110 and the cathode 120 can include binders) including an acrylic resin (poly(methyl methacrylate), PMMA) and further studies the effect of binder molecular weight on impact results (see [0190]). Figures 17A and 17B compare a high molecular weight binder (molecular weight 540,000) with a low molecular weight binder (molecular weight 180,000) in an electrode, and clearly shows that the lower molecular weight binder suffers more cracking when subjected to impact.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to particularly polymerize the binder material of Yoshida with a larger molecular weight, such as 540,000, which falls within the claimed range of Claim 1 of 5,000 or more and the range recited by the instant specification of less than 1,000,000 (see instant [0044]), in order to reduce the potential for cracking on a potential impact to the battery layer containing said polymer binder.
With regard to the polymer binder including a polymer having an SP value of 10.5 cal1/2cm-3/2 or more as in Claim 1, and a repeating unit derived from a monomer having an SP value of 12 cal1/2cm-3/2 or more, the instant specification indicates in [0061] that a preferable monomer specifically includes (meth)acrylic acid ester monomer units, which is the same monomer taught by Yoshida in at least [0032]. Therefore, since there does not seem to be any distinction between the instant claimed binder and that of Yoshida in view of Qiao, it would be expected that the combination of Yoshida and Qiao would have the claimed SP value ranges.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lim (US 20140312282 A1), which gives another motivation for a high molecular weight binder material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723